DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 03/25/2021 has been entered and made of record. This application contains 19 pending claims. 
Claims 1-12, 16, 23, 27-28, 30, 32-37 and 39 have been amended.
Claims 18, 20-22, 31 and 40-43 have been cancelled.

Allowable Subject Matter
Claims 1-17, 19, 23-30 and 32-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the allowable subjected matter of cancelled claim 22 “wherein the opening is configured such that the particle beam passes through the opening along a first trajectory at a first operational potential difference, and wherein the electromechanical component is configured such that the particle beam extends along a second trajectory at a second operational potential difference” indicated in previous action mailed on 01/28/21.



Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SON T LE/Primary Examiner, Art Unit 2863